Exhibit 10.5 EMPLOYEE STOCK OPTION AGREEMENT UNDER THE APPLIED DNA SCIENCES, INC. 2 PLAN AGREEMENT made as of the day of June, 2008, by and between APPLIED DNA SCIENCES, INC. (the "Company") and (the "Optionee"). 1.Award. Pursuant to the Applied DNA Sciences, Inc. 2005 Incentive Stock Plan (the “Plan”), the Company hereby grants to the Optionee an option (the “Option”) to purchase up to shares of the Company’s common stock (the “Common Stock”) at an exercise price per share of $ upon the terms and conditions set forth in this Agreement and the Plan.
